Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
	Abstract Objection:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “Provided is,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claims objection:
The claims are replete with antecedent basis errors and should be amended as follows:
Claims 1 and 2 the recitation “the same phase” should be changed to – a same phase— (two instances);
Line 2 of claims 3-6 and 8-10, 14, 15, 18, 19, 21-23, 25, 27 and 28 recites “at least one of the both side sections” should be changed to – the at least one of the both side sections – (seventeen instances);
Claims 6 and 19 the recitation “the entire length” should be changed to – an entire length- (two instances);
Claim 10 the recitation “the direction where the cross sectional area of the concave portion becomes larger toward outside in the axial direction” should be changed to -- a direction where a cross sectional area of the concave portion becomes larger toward an outside in the axial direction --;
Claims 11, 24 and 25 the recitation “the whole circumference” should be changed to – a whole circumference—(three instances);
Claims 13 and 26 the recitation “the tip end” should be changed to – a tip end—(two instances);
Claim 16 the recitation “the other of the couple of end transmission” should be changed to – another of the couple of end transmission--;
Claim 27 lines 3 and 5 the recitations “in an outside” and “the other side in the radial direction” should be changed to – on an outside -  and  - another side in the radial direction --;
Claim 28 the recitation “the end transmission member” should be changed to – an end transmission member--.

The objection will not be held in abeyance.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Sato et al. (USPUB. 2014/0116608) is the closest art to the claimed invention.  However, Sato et al. does not explicitly teach a torque transmission joint comprising:
a combined body; and
a couple of end transmission members, the combined body comprising:
an intermediate transmission member having an intermediate uneven section with concave portions and convex portions alternately arranged in a circumferential direction; and

a couple of elastic members made of elastic material, the elastic members respectively assembled to the intermediate transmission member at both sides in an axial direction of the combined body and respectively having elastic slits provided at a plurality of positions in the circumferential
direction that are in a same phase with the concave portions of the intermediate uneven section, and every space in the circumferential direction of both side edges in the circumferential direction of the elastic slits being made smaller than every space in the circumferential direction of both side edges in the circumferential direction of the concave portions of the intermediate uneven section;
the couple of end transmission members respectively inserted and arranged in both side sections in the axial direction of the combined body and the couple of end transmission members respectively having an end uneven section with concave portions and convex portions alternately arranged in the circumferential direction; and
at each of the both side sections in the axial direction of the combined body, the convex portions of the end uneven section engaging with the elastic slits as well as engaging with the concave portions of the intermediate uneven section with a gap intervening in the circumferential direction therebetween; and
in at least one of the both side sections in the axial direction of the combined body, the intermediate transmission member having a concave portion in the circumferential direction that is opened in the axial direction and extends in the circumferential direction, and one elastic member of the couple of elastic members having a convex portion in the circumferential direction that protrudes in the axial direction and extends in the circumferential direction, and the convex portion in the circumferential direction contacting to at least one circumferential surface of both circumferential surfaces in a radial direction of an inner surface of the concave portions in the circumferential direction elastically  as recited in claim 1.
Reference to Clark et al. (USPUB. 2008/0063827) is the closest art to the claimed invention.  However, Clark et al. does not explicitly teach a torque transmission joint comprising:
a combined body and a couple of end transmission members,
the combined body comprising:
an intermediate transmission member having an intermediate uneven section with concave portions and convex portions alternately arranged in a circumferential direction; and
a couple of elastic members made of elastic material, the elastic members respectively assembled to the intermediate transmission member at both sides in an axial direction of the combined body and respectively having elastic slits provided at a plurality of positions in the circumferential direction that are in a same phase with the concave portions of the intermediate uneven section, and every space in the circumferential direction of both side edges in the circumferential direction of the elastic slits being made smaller than every space in the circumferential direction of both side edges in the circumferential direction of the concave portions of the intermediate uneven section;
the couple of end transmission members respectively inserted and arranged in both side sections in the axial direction of the combined body and the couple of end transmission members respectively having an end uneven section with concave portions and convex portions alternately arranged in the circumferential direction; and
at each of the both side sections in the axial direction of the combined body, the convex portions of the end uneven section engaging with the elastic slits as well as engaging with the concave portions of the intermediate uneven section with a gap intervening in the circumferential direction therebetween; and
wherein in at least one of the both side sections in the axial direction of the combined body, the intermediate transmission member has a cylindrical portion that is provided at an outside portion in the axial direction of an outer end portion in the radial direction, and the elastic member is covered with the cylindrical portion as recited in claim 2.

The claims would be allowed if written to overcome the claims objection set forth above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY H WINNER/               Primary Examiner, Art Unit 3611